   Case 2:19-cr-00008-PA Document 7 Filed 01/07/19 Page 1 of 1 Page ID #:40

                                                                                    v     s


 Matthew O'Brien
 U.S. Attorney's Office
                                                                     2019 JA~1-7 ~M k°, ~
 312 N. Spring St., 13th Fl.
 Los Angeles, CA 90012
(2131894-8644
                                                                    ~~~i~~ti
                                                                           L ~`:i       ~_'.~`~


                               UNITED STATES DISTRICT COUI~'T-~
                              CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                           CASE NUMBER

                                 PLAINTIFF
                                                     CRN~./ ~ROU                        O~~O`ul~
                         v.
 KHK INTERNATIONAL TRADE
                                                               NOTICE TO COURT OF
 ENTERPRISE,INC.,
                                                             RELATED CRIMINAL CASE
 SHH WORLD TRADING ENTERPRISES,
 INC., and                                           (PURSUANT TO GENERAL ORDER 14-03)
 JOHN SEIL LEE,
                                 DEFENDANTS)


         Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case maybe related to United States v. Denise Kim, Case No. CR 2:18-00739-PA,

which:

            X       was previously assigned to the Honorable Percy Anderson;

                    has not been previously assigned.

The above-entitled cases maybe related for the following reasons:

            X       the cases arise out ofthe same conspiracy, common scheme, transaction,
                    series oftransactions or events;

                    the cases involve one or more defendants in common and would entail
                    substantial duplication oflabor in pretrial, trial or sentencing proceedings if
                    heard by different judges.

         Additional explanation (if any): Defendants are co-co spir tors' the            me conspiracy.

Dated: January 4, 2019
                                                        MATTHEW W. O'BRIEN
                                                       Assistant United States Attorney
